Haselton, J.
The sole question in this case is whether a contingent claim of the plaintiff against the insolvent estate of Clark L. Long was seasonably presented to the Court of Insolvency. In determining this question it is not necessary to determine the meaning of the phrase “at any time”' as used in V. S. 2074, in relation to the time for filing such claims. The statute malees it clear, and the defendant concedes, that the claim was seasonably presented if it was presented before the order for the final dividend; and it was so presented. Before the presentation of the claim there was an order of the Court of Insolvency declaring, in terms, a dividend of a blank sum on the dollar to the creditors of the estate; but this did not amount to the order of a dividend, final or otherwise. Besides, the order was made at a time when, by reason of litigation over a claim called the “Tower Claim,” there could be no order of the final dividend.

The pro forma judgment of the County Court is affirmed, and the cause is remanded that proceedings may be had in accordance with such judgment.